Proskauer, J.
(dissenting). A public porter hired to carry a bag from one place to another is in my opinion neither an “ agent or employee, or servant or director or messenger.” Those words as used in this policy seem to me to import continuous employment or service and to have no application to one who was an independent contractor in the nature of a common carrier.
For these reasons I dissent.
Judgment directed in favor of defendant in accordance with the terms of the submission. Settle order on notice.